NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  SCOTT MICHAEL PARSONS, Appellant.

                             No. 1 CA-CR 15-0255
                               FILED 1-5-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2011-048457-001
            The Honorable Justin Beresky, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Terry Reid
Counsel for Appellant
                           STATE v. PARSONS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Kent E. Cattani and Judge John C. Gemmill joined.


J O H N S E N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following the revocation of Scott Michael Parsons's probation. Parsons's
counsel has searched the record and found no arguable question of law that
is not frivolous. See Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S.
738; State v. Clark, 196 Ariz. 530 (App. 1999). Parsons was given the
opportunity to file a supplemental brief but did not do so. Counsel now
asks this court to search the record for fundamental error. After reviewing
the entire record, we affirm the revocation of Parsons's probation and the
imposition of his sentence.

                FACTS AND PROCEDURAL HISTORY

¶2            In August 2012, Parsons pleaded guilty to one count of
possession of narcotic drugs for sale.1 The superior court suspended
Parsons's sentence, placed him on probation for two years and ordered him
to serve six months' incarceration. A month later, Parsons escaped from jail
and his probation officer filed a petition to revoke his probation. After a
hearing, the court reinstated Parsons on three years' probation. Upon filing
of a second petition to revoke in April 2014, the court reinstated Parsons to
three years of intensive probation and ordered him to serve three months'
incarceration. In November 2014, his probation officer filed a third petition
to revoke. Following a hearing, the court revoked probation and sentenced
Parsons to four years' incarceration, with 253 days of presentence
incarceration credit.




1      Upon review, we view the facts in the light most favorable to
sustaining the findings of the court and resolve all inferences against
Parsons. State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).



                                     2
                           STATE v. PARSONS
                           Decision of the Court

¶3             Parsons timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1) (2016), 13-4031 (2015) and -4033 (2016).2

                               DISCUSSION

¶4             Parsons was present and represented by counsel at all critical
stages of the revocation proceeding. See State v. Jackson, 16 Ariz. App. 476,
478 (1972) ("A defendant is entitled to the presence and participation of his
counsel at the hearing on revocation of probation and at the resulting
imposition of sentence."). The record reflects that the superior court
afforded Parsons his rights under the federal and state constitutions and
our statutes, and the revocation proceedings were conducted in accordance
with the Arizona Rules of Criminal Procedure.

¶5            Pursuant to Arizona Rule of Criminal Procedure 27.8(b)(3),
the State must prove a probation violation by a preponderance of the
evidence. The court's determination that a defendant violated a probation
term will not be reversed unless the determination is unsupported by any
theory of the evidence. State v. Tatlow, 231 Ariz. 34, 39, ¶ 15 (App. 2012).

¶6            The court found the State proved by a preponderance of the
evidence that Parsons violated two terms of his probation: One requiring
him to live in an approved residential facility and another prohibiting him
from using illegal drugs or controlled substances. Sufficient evidence
supports the superior court's determination that Parsons violated
probation. Parsons's probation officer testified Parsons was not living in an
approved living facility and that he had admitted he had used
methamphetamine.

¶7           Before sentencing Parsons, the court provided him an
opportunity to speak. Thereafter, it revoked his probation and imposed a
sentence within the statutory range for possession of narcotic drugs for sale,
with proper credit given for presentence incarceration.

                              CONCLUSION

¶8            We have reviewed the entire record for reversible error. See
Leon, 104 Ariz. at 300. We find none.




2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.

                                      3
                            STATE v. PARSONS
                            Decision of the Court

¶9            After the filing of this decision, defense counsel's obligations
pertaining to Parsons's representation in this appeal have ended. Defense
counsel need do no more than inform Parsons of the outcome of this appeal
and his future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Parsons has 30 days from the date of this decision to proceed,
if he wishes, with a pro per motion for reconsideration. Parsons has 30 days
from the date of this decision to proceed, if he wishes, with a pro per petition
for review.




                                   ama




                                         4